                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION

 CommScope, Inc.,                                     Civil Action No. 5:19-CV-00099

                                  Plaintiff,

                v.

 Rosenberger Technology (Kunshan) Co.                           SEALING ORDER
 Ltd., Rosenberger Asia Pacific
 Electronic Co., Ltd., Rosenberger Site
 Solutions, LLC, Rosenberger
 Technology LLC, Rosenberger USA
 Corp., Rosenberger
 Hochfrequenztechnik GmbH & Co. KG,
 Janet Javier, and Robert Cameron,

                               Defendants.


       This matter is before the Court on Defendants Rosenberger Technology (Kunshan) Co.

Ltd., Rosenberger Asia Pacific Electronic Co., Ltd., and Rosenberger Technology LLC’s

(collectively, “Rosenberger”) Unopposed Omnibus Motion to Seal pursuant to L. Civ. R. 6.1(c)

(Doc. No. 26) (the “Motion”). The Motion seeks to seal certain materials in connection with (i)

Plaintiff CommScope, Inc.’s (“Plaintiff”) Complaint, and (ii) Plaintiff’s Motion for Ex Parte

Seizure (collectively, the “Identified Materials”):

                                         Findings of Fact

   This Motion involves documents filed by Plaintiff in connection with claims of trade secret

misappropriation under the Defend Trade Secrets Act, 18 U.S.C. §§ 1836 et seq. (“DTSA”) and

the North Carolina Trade Secrets Protection Act, N.C. Gen. Stat. §§ 66-152 et seq.; unfair

competition in violation of the North Carolina Unfair and Deceptive Trade Practices Act, N.C.




                                                  2

      Case 5:19-cv-00099-KDB-DCK Document 27 Filed 04/20/20 Page 1 of 3
Gen. Stat. § 75-1.1; and breach of contract, tortious interference with contract and civil conspiracy

under the common law of the State of North Carolina.

   Rosenberger seeks to seal the Identified Materials, which contain it alleges contain sensitive,

non-public business information. Specifically, the Identified Materials allegedly include (i)

confidential business information of Rosenberger and/or its non-party customers; (ii) confidential

business information that would result in competitive harm to Rosenberger and/or its non-party

customers if disclosed; and (iii) confidential business information subject to non-disclosure

agreements with non-party customers. Plaintiff does not oppose Rosenberger’s Motion.

   Having reviewed the Identified Materials, the Court finds that Rosenberger and its customers

arguably may be injured if the confidential information therein were made public. Specifically,

such disclosure could plausibly place Rosenberger and/or its customers at a competitive

disadvantage in the marketplace by (i) revealing the marketing and negotiation strategies of

Rosenberger and its customers to competitors, (ii) disclosing Rosenberger’s internal, non-public

information relating to its business processes, procedures, strategies, and pricing negotiations to

its competitors and customers, (iii) disclosing confidential specifics concerning Rosenberger’s

base station antennas to its competitors, and (iv) disclosing confidential information concerning

Rosenberger’s customers’ antenna specifications to their competitors.

   In light of the sensitive nature of the Identified Materials and the potential injury to

Rosenberger and Rosenberger’s customers that might result from disclosure, the Court determines

that any public interest in the confidential information is outweighed by the interests of

Rosenberger and Rosenberger’s customers in maintaining confidentiality.

   The Court agrees with Rosenberger that there is no less restrictive alternative to protect

Rosenberger’s and Rosenberger’s customers’ confidential information. Rosenberger has agreed



                                                 3

      Case 5:19-cv-00099-KDB-DCK Document 27 Filed 04/20/20 Page 2 of 3
to make the rest of the filings to date, in their entirety, available on the public docket. As to the

Identified Materials, Rosenberger has proposed redactions where possible, and the remaining

Identified Documents should be maintained under seal.

                                        Conclusions of Law

   1. Rosenberger has demonstrated that good cause exists to grant its Omnibus Motion to Seal.

   2. CommScope does not oppose Rosenberger’s Omnibus Motion to Seal.

   3. Rosenberger has shown that it has complied with the requirements of L. Civ. R. 6.1(c).

   4. In light of the above findings of fact and conclusions of law, and there being no opposition

       to this motion, and for the reasons set forth herein this Court will grant Rosenberger’s

       Unopposed Omnibus Motion to Seal.

                                                      ORDER

       Accordingly, it is hereby ORDERED that Rosenberger’s Unopposed Omnibus Motion to

Seal is GRANTED; and it is further ORDERED that the Clerk will maintain under seal,

unredacted versions of each of the Identified Materials, except for those identified by Rosenberger

as suitable for redaction.




                             Signed: April 20, 2020




                                                      4

      Case 5:19-cv-00099-KDB-DCK Document 27 Filed 04/20/20 Page 3 of 3
